Citation Nr: 0729412	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-06 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Service connection for neuropathy including as due to Agent 
Orange exposure.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1968 to October 
1971.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2004 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.     


FINDINGS OF FACT

1.	The veteran served in the Republic of Vietnam.

2.	The veteran's neuropathy was not manifested during the 
veteran's active military service or within the first several 
years after discharge.

3.	The veteran's neuropathy is not related to his service in 
the Republic of Vietnam.  

4.	The veteran's neuropathy is not directly related to 
service.  

5.	The veteran's neuropathy is not related to his service-
connected diabetes mellitus, type 2.  


CONCLUSION OF LAW

The veteran's neuropathy was not incurred in or aggravated by 
service, is not related to his service-connected diabetes, 
nor may it be presumed related to service.  38 U.S.C.A. §§ 
1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.313 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for neuropathy.  In 
the interest of clarity, the Board will initially discuss 
whether this claim has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in January 2004 and April 2007.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements comprising his claim and the evidence needed to 
substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA requested from the veteran relevant 
evidence, or information regarding evidence pertaining to the 
appeal (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  VA advised 
the veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate his 
claim.  Id.  And VA provided notification - in the January 
2004 letter - prior to the initial adjudication of the 
veteran's claim in May 2004.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not provide notification regarding effective dates and 
disability evaluations until April 2007, after the May 2004 
initial adjudication on appeal here.  And VA did not 
readjudicate the veteran's claim in a supplemental statement 
of the case following this late notice.  See Dingess/Hartman 
and Mayfield, both supra.  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the veteran's service connection claim.  No 
increased rating or effective date will be assigned here 
therefore.  As such, the untimely notice is harmless error in 
this matter.  

The Board finds that VA satisfied VCAA notification 
requirements here.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the VCAA's requirement to assist 
the veteran has also been met here.  VA obtained medical 
records relevant to this appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  VA provided the veteran with medical 
examination regarding his claims to herbicide exposure and 
related claimed subsequent disorders.  And VA, in response to 
a request by the Board, provided the veteran with an opinion 
from a specialist with the Veteran's Health Administration 
(VHA opinion).   

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Service Connection

The veteran claims he is entitled to service connection for 
neuropathy.  He claims that exposure to herbicides while 
serving in Vietnam relates to the development of this 
disorder.  

The evidence clearly demonstrates that the veteran has a 
current neuropathy disorder.  VA and private medical records 
demonstrate this.  Most recently, a neuropathy diagnosis is 
noted in October 2007 VA treatment records and in an April 
2007 private medical report.  And the VHA letter, received in 
July 2007, confirms the veteran's diagnosis of neuropathy.  

As to whether the veteran's neuropathy relates to service, 
the Board notes that service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2007).  

The Board also notes that, following a review of the record, 
four separate theories of service connection are implicated 
here.  As the veteran served in Vietnam and bases his claim 
on exposure to herbicides, the Board must review the theory 
of presumptive service connection under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii).  As the veteran claims 
service connection for a neurological disorder, the Board 
must review the theory of presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309.  The Board must of course 
review the theory of direct service connection under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  And, as the 
veteran is service-connected for diabetes mellitus, type 2, 
based on presumptive exposure to herbicides in Vietnam, the 
Board must review the theory of secondary service connection 
under 38 C.F.R. § 3.310.  

Below, the Board will review the veteran's claim and 
separately consider each of these theories of recovery.  

	Presumptive Service Connection Under 38 U.S.C.A. § 1116 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and who has 
one of the listed diseases under 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

Importantly here, 38 C.F.R. § 3.309(e) also provides that the 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2.  

As already noted, the medical evidence in this matter 
demonstrates that the veteran has a current neuropathy 
disorder.  And the record demonstrates that the veteran 
served in Vietnam during the qualified period (he served 
there from June 1969 to June 1970).  

The veteran's neuropathy cannot be presumptively service 
connected under 38 C.F.R. § 3.309(e), however.  As the 
medical evidence shows, his neuropathy did not manifest 
"within weeks or months" of his presumed exposure in 
Vietnam, and had not resolved "within two years of the date 
of onset."  See 38 C.F.R. § 3.309(e), Note 2.  

Rather the medical evidence of record demonstrates that the 
veteran manifested neuropathy symptoms long after service.  
The service medical records are negative for neuropathy or 
for any other neurological symptoms or disorder.  The August 
1971 separation reports of medical history and examination 
are negative for neurological disorders.  A May 1998 VA 
hospital discharge summary noted the veteran as 
neurologically normal, while a similar report dated in 
October 2001 noted no neurological disorders on a diagnoses 
list.  And an October 2002 Agent Orange examination report, 
which listed 17 different diagnosed disorders, did not note 
neuropathy as a disorder.  

In fact, the earliest indication of potential neuropathy 
symptoms is found in December 2001 medical records noting 
"numbness" and "tingling" of the feet and fingers.  The 
earliest medical evidence even mentioning neuropathy is found 
in a June 2002 VA treatment note signed by a VA nurse.  And 
the earliest diagnosis of neuropathy is found in a July 2003 
VA medical record signed by a staff neurologist.  This 
diagnosis was rendered over 30 years following the veteran's 
discharge from service.  

Based on the evidence of record, the Board finds that the 
veteran is not entitled to a presumption of service 
connection under 38 U.S.C.A. § 1116 based on exposure to 
herbicides during service in Vietnam.  See 38 C.F.R. 
§ 3.309(e), Note 2.  

        Presumptive Service Connection Under 38 C.F.R. §§ 3.307, 
3.309 

Under 38 C.F.R. §§ 3.307, 3.309, a neurological disorder may 
be presumed service connected if the disorder manifests 
within one year of discharge from service.  The Board finds 
such a presumption unwarranted here because - as noted - the 
earliest diagnosis of the veteran's neuropathy is dated in 
July 2003.  As this is beyond the presumptive 12-month period 
following discharge in October 1971, presumptive service 
connection for neuropathy would not be warranted under 
38 C.F.R. §§ 3.307, 3.309.  

	Direct Service Connection Under 38 C.F.R. § 3.303

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

Direct service connection will be granted where the record 
demonstrates (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the evidence is clear that the veteran 
currently has neuropathy.  So the first Pond element is 
satisfied.  But the second Pond element is not satisfied in 
this matter.  As demonstrated earlier, the evidence shows 
that the veteran did not manifest his neuropathy disorder 
while in service, and did not manifest this disorder for many 
years until after service.  38 C.F.R. § 3.303(b); Pond, 12 
Vet. App. at 346.  Again, the earliest medical evidence of a 
neuropathy disorder is dated over 30 years after service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  38 
C.F.R. § 3.303(b); Pond, 12 Vet. App. at 346.  

As to the third element of Pond - i.e., medical evidence of a 
nexus between the current disability and service - the Board 
notes a division in the medical evidence.  Several of the 
veteran's VA treating personnel indicated that the veteran's 
neuropathy related to service, while the VHA examiner found 
the veteran's neuropathy unrelated to service.  

After a review of this evidence, the Board finds the VHA 
opinion more probative and persuasive than what amounts to 
several speculative comments by VA treatment personnel noted 
in the VA treatment records.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) 
(the Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim).  See also Swann v. Brown, 5 
Vet. App. 229, 233 (1993) and Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  

In several VA treatment records in the claims file, VA 
medical personnel speculate that the veteran's neuropathy is 
related to service.  From the date of the initial neuropathy 
diagnosis in July 2003, these personnel have indicated that 
the veteran's disorder may be "due to", "ascribed to", 
"secondary to", or "likely associated with" service in 
Vietnam.  But the Board notes that none of these personnel 
reviewed the veteran's claims file.  And the Board notes that 
none of these personnel supported their opinion with a 
rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (supporting 
clinical data or other rationale should accompany medical 
opinion to meet required degree of medical certainty needed 
for a service connection finding).  The VA personnel merely 
speculated that the veteran's neuropathy was related to 
service, and appear to have based their comments solely on 
the veteran's reported history of service in Vietnam.      

By contrast, the VHA examiner is a specialist, reviewed the 
claims file, and, after being tasked specifically by the 
Board to determine whether service relates to the veteran's 
current neuropathy, delivered a detailed medical opinion 
supported by a rationale.

Initially, the VHA examiner noted the medical history of the 
veteran regarding his complaints and treatment for 
neuropathy.  In particular, he noted that the first 
documented indications of the disorder are found in December 
2001 VA records, and that the first testing confirming 
neuropathy was conducted in October 2003.  He also noted the 
nature of the veteran's disorder.  Then he stated that, based 
on the long delay between supposed herbicide exposure in 
Vietnam and the occurrence of neuropathy, "a connection 
between the agent and peripheral nerve disease is extremely 
unlikely." 

In short, this opinion is more persuasive, credible, and of 
more probative value than the speculations offered by the VA 
treating personnel.  See Evans and Owens, both supra.  As 
such, the Board finds that the medical evidence of record 
preponderates against the veteran's claim that his service is 
directly related to his neuropathy.  Pond, 12 Vet. App. at 
346.  See also Alemany v. Brown, 9 Vet. App. 518 (1996).

	Secondary Service Connection Under 38 C.F.R. § 3.310

In January 2007, the RO granted service connection for 
diabetes mellitus, type 2, based on the veteran's service in 
Vietnam, and his presumptive exposure to herbicides while 
serving there.  See 38 U.S.C.A. § 1116.  Based on that 
service connection finding, inquiry is now warranted into 
whether any evidence of record would support the proposition 
that the veteran's neuropathy secondarily relates to his 
service-connected diabetes.  See 38 C.F.R. § 3.310.

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

As already noted, the record clearly demonstrates that the 
veteran has neuropathy and diabetes.  38 C.F.R. § 3.310(a).  
But, the record also clearly demonstrates that the two 
disorders are unrelated.  

The medical evidence that may be construed as evidence 
addressing a causal relationship between diabetes and 
neuropathy consists of an October 2005 medical examination 
report by QTC Medical Services, a June 2006 letter from the 
veteran's VA physician, and the July 2007 VHA opinion.  The 
QTC report and VA physician's letter suggest a link between 
diabetes and neuropathy, while the VHA opinion expressly 
finds the two disorders unrelated.  Again, the Board finds 
the VHA opinion more persuasive and probative than the 
medical evidence favoring the veteran's claim to service 
connection.  See Evans and Owens, both supra.

The favorable medical evidence does not state that diabetes 
relates to neuropathy.  Rather, the evidence merely suggests 
a relationship between the two in statements addressing the 
veteran's gait and problems ambulating.  The October 2005 QTC 
report stated "diabetic neuropathy" when finding neuropathy 
a causative factor in poor ambulation.  And in a chart at the 
end of the report, neuropathy is noted as a potential 
complication of diabetes.  But, nowhere in this report is a 
relationship expressly addressed between the veteran's 
diabetes and his neuropathy.    

The June 2006 VA physician's letter, which merely lists the 
veteran's disorders and recommends that he be closely 
monitored due to risk of falls, states "diabetes with 
peripheral neuropathy" when recommending that the veteran 
should not be "left alone unsupervised."  As with the QTC 
report, this letter focuses on the issue of the veteran's 
ambulation.  And as with the QTC report, this letter does not 
address whether the veteran's two disorders are related, and 
if so, the nature of the relationship.  

In short, the references to "diabetic neuropathy" and 
"diabetes with neuropathy" in the October 2005 report and 
June 2006 letter are offered without the benefit of a 
specific inquiry into a possible causal relationship between 
the two disorders.  Each is offered solely within the context 
of addressing the veteran's problems ambulating.  Neither 
examiner attempted to demonstrate that the two disorders are 
related.  Neither examiner attempted to support a hypothesis 
of how the two disorders relate to one another.  Indeed, 
neither examiner corroborated the proposition that diabetes 
either caused or aggravates the veteran's neuropathy.  
38 C.F.R. § 3.310.  As such, these statements, which only 
appear to associate the two disorders, cannot be construed as 
medical evidence probative of the issue of relationship here.  
Neither statement amounts to medical evidence, supported by a 
rationale, that the veteran's own personal diabetes relates 
to his own personal neuropathy.  See Bloom and LeShore, both 
supra.  

By contrast, the VHA examiner's July 2007 opinion 
specifically addresses the issue of causality and 
relationship.  In response to the Board's June 2007 request 
for inquiry into the issue of secondary service connection 
here, the VHA examiner stated that it was "highly unlikely 
that glucose intolerance caused any of the [veteran's] 
neurological problems."  The examiner stated that the 
severity of the veteran's neuropathy is "most unusual" in 
mild diabetes cases such as the veteran's.  And the examiner 
stated that the veteran's neuropathy likely stems from a 
system disorder unrelated to herbicides or diabetes.  In this 
regard, the examiner noted the veteran's well-documented non-
service-connected cerebellar atrophy.  As the record makes 
clear, the veteran has a severe brain disorder that is 
entirely unrelated to his diabetes.  

Based on the thoroughness of the VHA opinion, and on the fact 
that the examiner specifically responded to inquiry regarding 
the issue of secondary service connection, the Board finds 
that the medical evidence of record preponderates against a 
claim of secondary service connection here.  See Alemany, 
supra.  

Hence, service connection is unwarranted for neuropathy.  
This disorder cannot be presumptively service connected, 
directly service connected, or secondarily service connected 
based on service-connected diabetes.  See 38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.313 (2007).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements and arguments regarding service 
connection, and has reviewed the lay statements of record.  
While these statements may be viewed as evidence, the Board 
must also note that laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis and etiology.  Therefore, the lay 
statements alone are insufficient to prove the veteran's 
claim.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

Service connection for neuropathy, including as due to Agent 
Orange exposure, is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


